DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed September 11, 2019 as a continuation-in-part of US Patent Application 15/493,285, filed April 21, 2017, which claimed the benefit of US Provisional Applications 62/460,152, filed February 17, 2017 and 62/327,317, filed April 25, 2016.  The application contains Claims 1-11.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 4 is objected to because of the following informalities:  On line 2, “at least radar sensor” should probably read --at least one radar sensor--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  On line 3, “attachment the swing door” should probably read --attachment to the swing door--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elie et al. (US 2017/0247933 A1).
Elie et al. teaches, according to claim 1, a non-contact obstacle detection system for a motor vehicle comprising: 
a main electronic control unit having a plurality of input-output terminals and adapted to connect to a power source (Elie et al., at least Fig. 8, controller 70); 
at least one non-contact obstacle sensor coupled to said plurality of input- output terminals of said main electronic control unit for detecting obstacles near a closure member of the motor vehicle (Elie et al., at least para. [0028], “The interference sensor 26 may be implemented by a variety of devices, and in some implementations may be utilized in combination with the actuator 22 and the position sensor 24 to detect and control the motion of the door 14. The interference sensor 26 may correspond to one or more capacitive, magnetic, inductive, optical/photoelectric, laser, acoustic/sonic, radar-based, Doppler-based, thermal, and/or radiation-based proximity sensors. In some embodiments, the interference sensor 26 may correspond to an array of infrared (IR) proximity sensors configured to emit a beam of IR light and compute a distance to an object in an interference zone 32 based on characteristics of a returned, reflected, or blocked signal. The returned signal may be detected using an IR photodiode to detect reflected light emitting diode (LED) light, responding to modulated IR signals, and/or triangulation.”); and 
at least one of a power actuator coupled to the closure member and to said plurality of input-output terminals of said main electronic control unit for moving the closure member, and a brake mechanism coupled to said main electronic control unit (Elie et al., at least para. [0020], “The actuator 22 is configured to adjust the door 14 from an opened position, as shown in FIG. 1, to a closed position and control the angular position φ of the door 14 therebetween. The actuator 22 may be any type of actuator that is capable of transitioning the door 14 about the hinge assembly 18, including, but not limited to, electric motors, servo motors, electric solenoids, pneumatic cylinders, hydraulic cylinders, etc. The actuator 22 may be connected to the door 14 by gears (e.g., pinion gears, racks, bevel gears, sector gears, etc.), levers, pulleys, or other mechanical linkages. The actuator 22 may also act as a brake by applying a force or torque to prevent the transitioning of the door 14 between the opened position and the closed position. The actuator 22 may include a friction brake to prevent the transition of the door 14 about the hinge assembly 18. ”); 
wherein said main electronic control unit is configured to detect movement of the closure member, detect no obstacle using said at least one non-contact obstacle sensor, and alter movement of the closure member using the at least one of a power actuator and a brake mechanism in response to no obstacle being detected while movement of the closure member is detected (Elie et al., at least para. [0055], “Referring now to FIG. 6, a side environmental view of the vehicle 10 is shown. In some embodiments, the controller 70 may further be operable to detect circumstances or characteristics of a location of the vehicle 10 that may cause the door 14 to swing open or close unintentionally. Such circumstances may correspond to gusts of wind and/or the vehicle 10 being parked on an incline 152. In such circumstances, the controller 70 may be operable to detect the unintentional movement of the door 14 and utilize the door assist system 12 to significantly prevent the unintentional motion. In this way, the disclosure provides for an advantageous system that may be utilized to improve the operation of the door 14 of the vehicle 10.”).

Regarding claim 2, said main electronic control unit is further configured to cease movement of the closure member in response to no obstacle being detected while movement of the closure member is detected (Elie et al., at least para. [0055], “In such circumstances, the controller 70 may be operable to detect the unintentional movement of the door 14 and utilize the door assist system 12 to significantly prevent the unintentional motion.”).
Regarding claim 3, the system further includes an angle sensor in communication with said main electronic control unit, and wherein said main electronic control unit is further configured to determine whether the closure member is moving using said angle sensor (Elie et al., at least para. [0019], “An actuator 22 is in communication with a controller (shown in FIG. 2) configured to detect and control the angular position φ of the door 14.”).
Regarding claim 4, said at least one non-contact obstacle sensor includes at least radar sensor (Elie et al., at least para. [0028], “The interference sensor 26 may correspond to one or more…radar-based… proximity sensors.”).
Regarding claim 6, the closure member is a swing door and said at least one non-contact obstacle sensor includes at least one proximity sensor for attachment the swing door for detecting 

Elie et al. teaches, according to claim 9, a method of operating a non-contact obstacle detection system for a motor vehicle comprising the steps of: 
determining whether a closure member is in an open position (Elie et al., at least para. [0018], “The vehicle 10 also includes a controller that determines whether an instantaneous door position is the closed position or is within the range of open positions…”); 
determining whether no obstacle is detected using at least one non-contact obstacle sensor (Elie et al., at least para. [0047], “If an obstruction is not detected, the controller 70 may continue positioning the door 14 with the actuator 22 and monitoring the angular position .phi.  of the door 14 by processing position information from the position sensor 24 (116).”); 
determining whether the closure member is moving and altering motion of the closure member in response to the closure member moving and no obstacle being detected (Elie et al., at least para. [0055], “Referring now to FIG. 6, a side environmental view of the vehicle 10 is shown. In some embodiments, the controller 70 may further be operable to detect circumstances or characteristics of a location of the vehicle 10 that may cause the door 14 to swing open or close unintentionally. Such circumstances may correspond to gusts of wind and/or the vehicle 10 being parked on an incline 152. In such circumstances, the controller 70 may be operable to detect the unintentional movement of the door 14 and utilize the door assist system 12 to significantly prevent the unintentional motion. In this way, the disclosure provides for an advantageous system that may be utilized to improve the operation of the door 14 of the vehicle 10.”).
Regarding claim 10, the step of altering motion of the closure member in response to the closure member moving and no obstacle being detected is further defined as ceasing motion of the closure member in response to the closure member moving and no obstacle being detected (Elie et al., at least para. [0055], “In such circumstances, the controller 70 may be operable to detect the unintentional movement of the door 14 and utilize the door assist system 12 to significantly prevent the unintentional motion.”).

Elie et al. teaches, according to claim 11, a non-contact obstacle detection system for a motor vehicle comprising: 
a main electronic control unit having a plurality of input-output terminals and adapted to connect to a power source (Elie et al., at least Fig. 8, controller 70); 
at least one motion sensor coupled to said main electronic control unit for detecting a change in motion or inclination of the motor vehicle (Elie et al., at least para. [0056], “In some implementations, characteristics of the location of the vehicle 10 may correspond to an angular orientation of the vehicle 10 relative to gravity. The system 12 may comprise an incline sensor 154 in communication with the controller 70 configured to detect and measure the orientation.”; and para. [0082], “The communication of controller 70 with autonomous operation system 158 may allow autonomous operation system to receive data related to the angular position φ of door 14 relative to opening 20 or related to a condition of door 14 between an open condition and a closed condition such that autonomous movement of vehicle 10 is prevented when one or more doors 14 of vehicle 10 is in the open condition.”); and 
at least one of a power actuator coupled to the closure member and to said plurality of input-output terminals of said main electronic control unit for moving the closure member, and a “The actuator 22 is configured to adjust the door 14 from an opened position, as shown in FIG. 1, to a closed position and control the angular position φ of the door 14 therebetween. The actuator 22 may be any type of actuator that is capable of transitioning the door 14 about the hinge assembly 18, including, but not limited to, electric motors, servo motors, electric solenoids, pneumatic cylinders, hydraulic cylinders, etc. The actuator 22 may be connected to the door 14 by gears (e.g., pinion gears, racks, bevel gears, sector gears, etc.), levers, pulleys, or other mechanical linkages. The actuator 22 may also act as a brake by applying a force or torque to prevent the transitioning of the door 14 between the opened position and the closed position. The actuator 22 may include a friction brake to prevent the transition of the door 14 about the hinge assembly 18. ”); 
wherein said main electronic control unit is configured to detect a change in motion or inclination of the motor vehicle using the motion sensor, and alter movement of the closure member using the at least one of a power actuator and a brake mechanism in response to detecting a change in motion or inclination of the motor vehicle while movement of the closure member is detected (Elie et al., at least para. [0055], “In some embodiments, the controller 70 may further be operable to detect circumstances or characteristics of a location of the vehicle 10 that may cause the door 14 to swing open or close unintentionally. Such circumstances may correspond to gusts of wind and/or the vehicle 10 being parked on an incline 152. In such circumstances, the controller 70 may be operable to detect the unintentional movement of the door 14 and utilize the door assist system 12 to significantly prevent the unintentional motion.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Elie et al. in view of Endo (US 2013/0169408 A1).
Regarding claim 5, Elie et al. teaches the non-contact obstacle detection system of claim 1, but does not expressly teach that the closure member is a lift gate and said at least one non-contact obstacle sensor includes at least one lift gate proximity sensor for detecting obstacles and gestures near the lift gate.  Endo teaches a proximity sensor for a vehicle rear lift gate configured for detecting obstacles and gestures near the lift gate (Endo, at least Fig. 2(d), para. [0037], “The detection unit 5 may employ a distance measuring sensor using reflective waves from the object 4, such as infrared rays, ultrasonic waves.”; para. [0038], “The door 3 whose opening operation is controlled may be a door to close a side opening of a vehicle, a back door to close a rear opening thereof and further a trunk lid to close a trunk thereof.”).  It would have been obvious to incorporate the teaching of Endo into the system of Elie et al. for the purpose of providing the utility of powered actuation and proximity detection to all vehicle closures accessible by a user, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elie et al. in view of Sauerwein et al. (US 2017/0010379 A1).
Regarding claim 7, Elie et al. teaches the non-contact obstacle detection system of claim 1, but does not expressly teach said at least one non-contact obstacle sensor includes at least one side mirror proximity sensor for attachment to a side view mirror of the vehicle for detecting obstacles near the side view mirror.  Sauerwein et al. teaches mounting an ultrasonic sensor in a “By dividing the system 600 into multiple subassemblies, it is possible to position only selected components in the door 16 near the check arm 618, while positioning the other components remotely so as to minimize intrusion into the region of the door 16 in which the window regulator (not shown) would be placed.  The second subassembly 620b may be placed in the door 16 up near the position of the mirror (not shown), as shown in FIG. 21.  An additional advantage to such positioning is that it permits the use of an obstacle sensor 668 (e.g. an ultrasonic sensor) that is integrated within the housing of the second subassembly 620b, that does not interfere with certain other systems within the door (e.g. the window regulator and the door latch) and/or that can be obscured from view from the vehicle owner so as not to detract from the aesthetic appearance of the vehicle, by being incorporated underneath the vehicle's side mirror (not shown).  In such an embodiment, the sensor 668 may be aimed generally downwards at a sufficient angle to cover a selected lateral space around the trailing edge of the door 16.”).  It would have been obvious to incorporate the teaching of Sauerwein et al. into the system of Elie et al. for the purpose of providing an inconspicuously placed sensor having a clear field of view of the region adjacent the side door, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elie et al. in view of Scheuring et al. (US 9,174,517 B2).
Regarding claim 8, Elie et al. teaches the closure member is a swing door 14 with an associated power actuator 22 (Elie et al., at least Fig. 1), but does not expressly teach that said power actuator is secured within an internal cavity of the swing door and includes an electric motor driving a spindle drive mechanism having an extensible component that is pivotably coupled to a portion of a body of the vehicle.  Scheuring et al. teaches a power swing door actuator housed within the internal cavity of a swing door and including an electric motor driving a spindle drive mechanism having an extensible component that is pivotably coupled to a portion of a body of the vehicle (Scheuring et al., at least Figs. 1a, 2; col. 3, lines 4-14, “The swing door 102 includes inner and outer sheet metal panels 110 and 112 with a connecting portion 114 between the inner and outer sheet metal panels 110 and 112.  The actuator 100 has a housing 116 and an extensible member 118.  The extensible member 118 is extendable from the housing 116 and can retract into the housing 116.  The actuator 100 may be mounted between the inner and outer sheet metal panels 110, 112, where the actuator housing 116 is fixed to the swing door 102 via a bracket 120 mounted to the connecting door portion 114.  The extensible member 118 is mounted to the vehicle body 106.”).  It would have been obvious to incorporate the teaching of Scheuring et al. into the system of Elie et al. for the purpose of providing a compact installation of a closure power actuator within the side door, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665